Hughes, J., (after stating the facts.) The evidence in the case shows that ft. W. Parham held the open, continuous, adverse possession of the property in eontroversey in this suit for a period of more than seven years before the bringing of this action, and if this be the case he thereby obtained a title to the same, and all title and right of Dedman and Duffle were, by reason of such adverse possession, extinguished. This suit was commenced in June, 1893. According to the evidence, It. W. Parham had held open, continuous, adverse possession of the piece of land in controversy, and the house situated thereon, since 1880, a period of over twelve years. It is contended .by appellants that this house and the ground on which it is situated were in controversy in a suit between It. W. Parham and Marshall, the vendor of Dedman and Duffle, which was decided adversely to Parham by the supreme court in 1893, and that the statute of limitations could run only from the determination of said suit. But we find this suit between Parham and Marshall was about that part of the south half of the northwest quarter of sec. 27, t. 10 S., r. 14 W., lying south of Mill Creek, while this suit involved only that part of the S. ½, N. W. ¼, sec. 27, t. 10 S., r. 14 W., that lies east of the Little Bay road, and north of Mill Creek. So that suit did not affect the question involved in this. It is also contended that in 1893 Parham said to one of the appellees that since he had lost the suit with Marshall, if the appellees would let his tenant occupy the house till the end of the year, he would surrender possession of the house to them, and pay them rent for it; that he thereby^acknowledged their right, attorned to them and is estopped to dispute their title. But the title of Parham had then been completed by lapse of time, and adverse possession for several years more than seven, and his 'title was not divested by this agreement. There appears no consideration for it, and the title to land cannot be transferred in this way. There was no writing, and therefore the agreement, so far as the transfer of title is concerned, was within the statute of frauds. Beversed and remanded.